OPINION — AG — ** CLASSIFIED EMPLOYEE — MERIT SYSTEM — PERSONNEL ** IN CALCULATING SENIORITY CREDITS FOR REINSTATED CLASSIFIED EMPLOYEES OF THE STATE OF OKLAHOMA EMPLOYMENT SECURITY COMMISSION FOR USE IN AN AGENCY WIDE REDUCTION IN FORCE, REGULATION 0940(3) OF THE COMMISSION, AS AMENDED DECEMBER 22, 1981, DICTATES THAT SUCH SENIORITY CREDITS MAY BE CALCULATED ONLY FROM THE EMPLOYEE'S LAST DATE OF REINSTATEMENT, AND MAY NOT TAKEN INTO ACCOUNT PREVIOUS PERIODS OF EMPLOYMENT BROKEN BY PERIODS OF NONEMPLOYMENT. (CONSECUTIVE EMPLOYMENT, SENIORITY CREDITS, EMPLOYMENT, REGULATIONS, DATE, FORMULA) CITE: NO STATUTES (MICHAEL SCOTT FERN)